Case: 13-20740      Document: 00512688760         Page: 1    Date Filed: 07/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 13-20740
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
UNITED STATES OF AMERICA,                                                    July 7, 2014
                                                                           Lyle W. Cayce
                                                 Plaintiff-Appellee             Clerk

v.

ODIS LEE JACKSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-1503
                             USDC No. 4:02-CR-373-4


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       In April 2003, Odis Lee Jackson, federal prisoner # 15806-179, was
convicted by jury verdict of conspiracy to possess with intent to distribute 50
grams or more of cocaine base and possession with intent to distribute 50
grams or more of cocaine base.           He was sentenced to a total term of life
imprisonment and ten years of supervised release. In March 2005, Jackson
filed in the district court a 28 U.S.C. § 2255 motion that was denied. In May


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20740    Document: 00512688760     Page: 2   Date Filed: 07/07/2014


                                 No. 13-20740

2013, he filed another § 2255 motion, which the district court dismissed as an
unauthorized successive § 2255 motion.        He now seeks a certificate of
appealability (COA) to appeal from that dismissal.
      This court may not grant a COA unless Jackson demonstrates that
jurists of reason would find it debatable that the district court properly
dismissed his application as an unauthorized successive § 2255 motion. See 28
U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). Because
he has failed to make that showing, his motion for a COA is DENIED. To the
extent that he seeks authorization pursuant to 28 U.S.C. §§ 2244(b)(3)(A),
2255(h) to file a successive § 2255 motion in district court, we DENY that
request because his motion does not rely upon evidence or law that meets the
standards set forth in § 2255(h).    We DENY his motion to amend and/or
supplement his COA motion because he seeks to raise an argument for the first
time. See Henderson v. Cockrell, 333 F.3d 592, 605 (5th Cir. 2003) (holding
that we generally do not consider claims raised for the first time in a COA
application filed in this court). His motions for appointment of counsel and for
judicial notice are also DENIED.




                                       2